Citation Nr: 0725148	
Decision Date: 08/13/07    Archive Date: 08/20/07

DOCKET NO.  04-28 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1151 as a result of VA 
medical care.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, M.B., and Mr. H.




ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
January 1954.  He died in January 2001 at the age of 69.  The 
appellant claims as his surviving spouse.

This matter is on appeal from the Winston-Salem, North 
Carolina, Department of Veterans Affairs (VA) Regional Office 
(RO).

The appellant testified before the undersigned Acting 
Veterans Law Judge in January 2005.  A transcript of the 
hearing is of record.

This case was remanded by the Board in April 2005 for further 
development and is now ready for disposition.


FINDINGS OF FACT

1.  The veteran died in January 2001 at the age of 69.  
According to the Certificate of Death, the immediate cause of 
the veteran's death was complications of intracerebral 
hemorrhage.  Hypertensive cardiovascular disease was listed 
as an other significant condition contributing to death but 
not resulting in the underlying cause.

2.  The evidence does not show that the veteran's death was 
due to carelessness, negligence, lack of proper skill, error 
in judgment or similar instance of fault on the part of VA.


CONCLUSION OF LAW

The criteria for entitlement to DIC under the provisions of 
38 U.S.C.A. § 1151 as a result of VA medical care have not 
been met.  38 U.S.C.A. §§ 1151, 5103(a), 5103A (West 2002); 
38 C.F.R. § 3.358 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant maintains that VA medical care caused or 
contributed to the veteran's death because he was discharged 
from the VA hospital without undergoing proper diagnostic 
testing, was not observed overnight for signs of 
intracerebral hemorrhage after sustaining a fall at home, and 
that the family was not informed of elevated blood work 
indicated that he had too much blood thinner in his system.  

The relevant law provides that where any veteran shall have 
suffered an injury or death as a result of hospitalization, 
medical or surgical treatment or examination, and such injury 
or death results in additional disability to the veteran, 
disability compensation shall be awarded in the same manner 
as if such disability were service-connected.  38 U.S.C.A. 
§ 1151 (West 2002).  In pertinent part, 38 U.S.C.A. § 1151 
provides that a disability is a qualifying disability if: 

the disability or death . . . was not the 
result of such veteran's own willful 
misconduct, and the disability or death . 
. . was caused by hospital care, medical 
or surgical treatment, or examination . . 
. and the proximate cause of the 
disability or death . . . was 
carelessness, negligence, lack of proper 
skill, error in judgment or similar 
instance of fault on the part of [VA] . . 
. or an event not reasonably foreseeable 
. . . .

A VA final rule provided regulations, in essence, codifying 
the requirements for benefits under 38 U.S.C. 1151(a).  This 
change became effective September 2, 2004.  69 Fed. Reg. 
46426 (Aug. 3, 2004) (including the codification of 38 C.F.R. 
§ 3.361 which applies to such claims filed on or after 
October 1, 1997, and revising 38 C.F.R. § 3.358 to state that 
the section only applied to claims filed before October 1, 
1997).    

Regulations now provide that benefits under 38 U.S.C. 
1151(a), for claims received by VA on or after October 1, 
1997, for additional disability or death due to hospital 
care, medical or surgical treatment, examination, training 
and rehabilitation services, or compensated work therapy 
program, require actual causation not the result of 
continuance or natural progress of a disease or injury for 
which the care, treatment, or examination was furnished, 
unless VA's failure to timely diagnose and properly treat the 
disease or injury proximately caused the continuance or 
natural progress.  The additional disability or death must 
not have been due to the veteran's failure to follow medical 
instructions.  38 C.F.R. § 3.361.  

It must be shown that the hospital care, medical or surgical 
treatment, or examination caused the veteran's additional 
disability or death and that (i) VA failed to exercise the 
degree of care that would be expected of a reasonable health 
care provider or that (ii) VA furnished the hospital care, 
medical or surgical treatment, or examination without the 
veteran's or, in appropriate cases, the veteran's 
representative's, informed consent.  

To establish the proximate cause of an additional disability 
or death it must be shown that there was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing hospital 
care, medical or surgical treatment, or examination.  Whether 
the proximate cause of a veteran's additional disability or 
death was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable health care 
provider would have foreseen.  

The event need not be completely unforeseeable or 
unimaginable but must be one that a reasonable health care 
provider would not have considered to be an ordinary risk of 
the treatment provided.  In determining whether an event was 
reasonably foreseeable, VA will consider whether the risk of 
that event was the type of risk that a reasonable health care 
provider would have disclosed in connection with the informed 
consent procedures of 38 C.F.R. § 17.32.  Id.

The essential facts are not in dispute.  The veteran and the 
appellant were visiting family out of town when, on December 
24th, he fell on the sidewalk or street and sustained 
injuries.  A grandson witnessed the fall and indicated that 
his grandfather stepped down off the porch of the family 
home, "began to stagger like a drunk person would and 
started walking almost running until he fell head first in 
the street."  There was apparently some momentary loss of 
consciousness.  

The grandson called for his father, who came running out, and 
they both noticed that the veteran's artifical leg was not 
locked on but was loose in his pants.  The ambulance was 
called and he was taken to the VA hospital (Hospital #1).  
The appellant has remarked that the veteran fell onto his 
face and pictures submitted to the file reflect a fairly 
large abrasion over his right eye, and cuts on the bridge of 
the nose, upper lip, and chin, supporting her assertion that 
he fell on his face.  

While no records are available showing the nature and extent 
of treatment at the VA, there is no dispute that the veteran 
was initially evaluated at a VA medical facility.  There was 
no diagnostic testing done, such as a CT scan or MRI, despite 
the appellant's request that it be done.  She has indicated 
that she was told that the veteran's vital signs were normal 
and that further testing was not needed.  

Blood work was drawn at 6:02pm.  A laboratory report, which 
is associated with the claims file, showed that the level of 
blood thinner in the veteran's blood was high.  A notation 
indicates that this result was called to the VA physician at 
6:40pm.  The appellant maintains that the family was not 
informed of the elevated blood work.  The nature of this 
care, or as the appellant asserts, lack of care/failure to 
diagnose, is at the heart of the matter.  Nonetheless, there 
is no question that the veteran was discharged home from the 
VA medical facility.

The appellant contends that the family was worried about the 
veteran's condition and lack of diagnostic testing at the VA, 
particularly since he was on coumadin (a blood thinner), and 
drove him immediately to a private medical facility (Hospital 
#2).  The Emergency Department note indicates that he arrived 
at 8:33pm.  At Hospital #2, he underwent a CT scan of the 
head, which was normal.  He was discharged home at 
approximately 1:00am.  

Over the next day, the veteran was reportedly relatively 
normal, although somewhat confused.  On December 26th, the 
family was unable to arouse him readily and he was taken by 
ambulance to another private medical facility (Hospital #3).  
There, a CT scan of the brain revealed bleeding within the 
brain parenchyma.  He was transferred to yet another private 
medical facility (Hospital #4) where another CT scan 
confirmed intracerebral hemorrhage.  He continued to 
deteriorate and died several days later.

Initially, the appellant maintained that the cause of the 
veteran's death was related to his service-connected right 
knee disability as a result of the fall.  That claim was 
denied in May 2001.  In August 2002, she filed a claim for 
benefits under the provisions of 38 U.S.C.A. § 1151 and 
asserted that VA's negligence in not conducting certain 
diagnostic tests, not observing the veteran overnight, and 
not informing the family of abnormal blood work resulted in 
his death.

In a January 2001 autopsy report, the cause of death was 
reported as complications of intracerebral hemorrhage with 
"other conditions" listed as hypertensive cardiovascular 
disease.  The manner of death was reported as natural.  After 
examination, the medical investigator diagnosed 
atherosclerotic cardiovascular and peripheral vascular 
disease, severe, blunt trauma of the head (consistent with 
fall), chronic obstructive pulmonary disease, duodenal 
ulceration and hemorrhage, carcinoid tumor of thyroid, neuro-
endocrine neoplasm (possible carcinoid) of pancreas, 
cholelithiasis, and multiple colon diverticuli.

The examiner opined that the veteran died of complications of 
intracerebral hemorrhage, and a contributing condition was 
hypertensive cardiovascular disease.  After reviewing the 
events of the fall and subsequent medical treatment, she 
reflected that "[b]ased on the location of the bleeding 
within the brain, the old infarcts, the contribution of his 
hypertension and the lack of injury that would be expected 
from a fall, this process appears to be due to his disease 
process(es) and not to trauma."  She concluded that the 
manner of death was best considered natural.

In a neuropathology report, the examining pathologists noted 
diagnoses of hypertensive cerebrovascular disease, multifocal 
remote infarcts involving corpus callosum, anterior cingulate 
gyrus, basal ganglia, and pons, and acute to subacute 
hemorrhage involving remote infarct in the anterior 
cingulate.  They remarked that the hemorrhage was in an 
unusual location for either hypertensive hemorrhage or 
contusional hemorrhage and that the distinction would often 
be difficult.  

The pathologists noted that pure intracerebral hematomas 
could be seen following trauma and were thought to be due to 
direct rupture of the intrinsic cerebral blood vessels at the 
time of the injury and emphasized that these hematomas were 
sometimes delayed with most becoming apparent within 48 hours 
of injury.  They concluded that given that there were 
hypertensive vascular changes in the brain and other small 
remote infarcts, that the lesion in the cortex/corpus 
callosum represented acute hemorrhage into a previously 
infarcted region.  

While these two opinions appear to differ in their assessment 
of whether the veteran's cerebral hemorrhage was caused by 
the trauma when he fell or from a disease process, this is 
not the issue before the Board.  Rather, the threshold 
question is whether the veteran's death was caused by 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part when he 
sought initial treatment at a VA facility.

As a result of a Board remand, a claims file review was 
undertaken to address this specific question.  In finding 
that the proximate cause of the veteran's death was not 
caused by or a result of carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA, the reviewing physician noted that the 
veteran was seen at another facility (Hospital #2) after 
leaving the VA hospital (Hospital #1).  

The reviewing physician emphasized that the CT of the head at 
Hospital #2 was within normal limits, which would imply that 
it would have been normal before then (i.e. when he was 
initially seen at the VA hospital).  He also noted that the 
veteran's neurological status at Hospital #2 was normal, 
which would also imply that his neurological status would 
have been normal before then.  

This opinion indicates that even had the veteran undergone a 
CT scan at the VA hospital, as requested by the family, it 
would have been normal, as it was normal several hours later 
when he was examined at Hospital #2.  It is apparent that the 
VA physicians used their medical judgment in determining that 
no further diagnostic testing was necessary based on the 
veteran's physical assessment.  In hindsight, diagnostic 
testing at the VA facility would not, in fact, have 
demonstrated intracerebral hemorrhage.  

The fact that intracerebral hemorrhage did not manifest 
itself for more than 24 hours after the veteran's fall, is 
consistent with the neuropathologists' report that hematomas 
following trauma are sometimes delayed up to 48 hours of 
injury.  However, the standard of carelessness, negligence, 
lack of proper skill, etc. cannot be based on failure to 
anticipate what might have happened, when every other 
indication at the time showed that the veteran's neurological 
status was normal at the VA hospital and at Hospital #2 
several hours later.  

Therefore, the fact that the veteran did not undergo 
diagnostic testing at VA was not the result of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA.

Next, the appellant asserts that the veteran should have been 
hospitalized for observation at least until the blood tests 
were returned.  It is unclear from the record whether the 
veteran had been discharged by the time the elevated blood 
work was called to the physician at 6:40pm.  Her statements 
that they drove directly from the VA hospital to Hospital #2, 
and the record of Hospital #2 showing that he arrived at 
8:33pm suggests that he was, in fact, still at the VA 
hospital when the laboratory work was called.

Nonetheless, even if the veteran had been discharged at the 
time the blood work was called to the VA physician, it is 
logical to conclude that there was no evidence of 
intracerebral bleeding at that time because the subsequent CT 
scan at Hospital #2, several hours later, was normal.

The appellant also asserted that VA was negligent in failing 
to inform the family that the laboratory results indicated 
that the veteran's blood thinner levels were elevated.  
First, the Board finds that the simple failure to notify a 
family of a laboratory test itself cannot rise to the level 
of negligence.  

Further, in the October 2006 review, the physician indicated 
that the reversal of the anticoagulant effect was not needed 
as long as there was no evidence of bleeding.  Moreover, he 
related that Hospital #2 instructed the veteran to stop the 
coumadin for three days; however, he indicated that according 
to the medical literature reversal of anticoagulant therapy 
is not required even if the blood level (of INR) is less than 
6 (the veteran's level was 4.5).  Therefore, this does not 
support the appellant's assertion that VA acted negligently 
in failing to discontinue the coumadin in response only to an 
elevated laboratory finding.  

In support of her claim, the appellant submitted several 
statements from the veteran's family physician.  In the first 
statement dated in March 2001, he summarized the events 
leading up to the veteran's death and indicated that the 
reasons for his falls, indicating that there were several 
falls prior to the December 2000 fall, were multifactorial 
but suspected "that the veteran's arthritis and subsequent 
need for a prosthesis was at least a contributor to his 
death."  This statement was apparently submitted in support 
for the appellant's initial claim that the fall caused his 
death and is not germane to the claim for benefits under 
§ 1151.

In the second letter dated in July 2002, the private 
physician again summarized the events leading to the 
veteran's death and reflected that the veteran "likely had a 
hemorrhage resulting from the trauma he sustained to his 
brain in his fall and that while the anticoagulation was not 
the proximate cause of his hemorrhage, it certainly 
contributed to the size and eventual fatality of his 
outcome."  

The Board finds that this statement is of little probative 
value with respect to the claim under § 1151.  It is not 
disputed that the veteran died of intracerebral hemorrhage; 
the fact that the private physician opined that it was 
related to trauma, as opposed to a disease process, is not 
germane to the claim.  The causation of the hemorrhage was 
addressed in the autopsy report and the neuropathologists' 
report.  

Nonetheless, read in a light most favorable to the appellant, 
the July 2002 statement from the private physician seems to 
raise a question as to whether VA should have discontinued 
anticoagulate therapy.  However, the private physician does 
not address this question directly and offered no opinion on 
whether it was negligent for VA not to have done so.  
Therefore, the July 2002 statement offers little in the way 
of probative evidence.  

On the other hand, the October 2006 reviewing physician did, 
in fact, address the issue of whether it was negligent to 
have failed to discontinue anticoagulant therapy and found 
that it was not and provided a rationale, with the citation 
to medical literature for support.  Therefore, the Board 
finds the October 2006 opinion of greater probative value.

In the final letter, dated in January 2005, the private 
physician noted that he did not have the records available to 
him concerning the veteran's level of anticoagulation prior 
to his death, but recalled that his INR level was "quite 
elevated during his emergency room visit prior to his 
death."  With respect to reversing anticoagulant therapy, he 
opinion that "consideration of reversing [the veteran's] 
anticoagulation would have been a consideration at the 
time."  This statement, again, offers little support for the 
appellant's claim.  

Based on the review of the record, there is no way of knowing 
whether the initial VA physician considered reversing 
anticoagulation or not; he very well could have considered 
it.  At this juncture, it is pure speculation to make such a 
determination.  Regardless of whether reversing 
anticoagulation therapy was considered, the Board places 
significant probative value on the October 2006 opinion which 
specifically address the question of reversing 
anticoagulation therapy and found that it was not 
carelessness, negligence, lack of proper care, etc. for VA 
not to have done so.  

Although the appellant has offered her own opinion that the 
veteran's death was due to VA medical care, or the lack of 
care, the Court of Appeals for Veterans Claims has held that 
lay persons are not qualified to offer an opinion that 
requires medical knowledge, such as a diagnosis or an opinion 
as to the cause of a disability or death.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).

There is no competent medical evidence which supports the 
appellant's assertions that i) VA negligently failed to 
perform diagnostic testing, ii) VA negligently failed to 
notify the family of an elevated blood level, or iii) VA 
failed to adequately observe the veteran for signs of 
intracerebral hemorrhage.  In short, the evidence does not 
show that VA was careless or negligent, lacked proper skill, 
committed an error in judgment, or had any similar instance 
of fault on VA's part in initially treating the veteran after 
a fall at home.

Accordingly, the Board concludes that the criteria for 
entitlement to DIC under 38 U.S.C.A. § 1151 for VA medical 
care are not met and the Board is unable to award the benefit 
sought.

Finally, the Veterans Claims Assistance Act of 2000, 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2006), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

The notice required by the VCAA can be divided into four 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the claimant is to 
provide; (3) that VA will attempt to obtain; and (4) request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, No. 
06-7001 (Fed. Cir. May 16, 2007).  

In June 2004, after the initial adjudication of the claim, 
the appellant was notified of the evidence not of record that 
was necessary to substantiate the claim.  She was told that 
she needed to provide any evidence that she thought would 
support her claim, including the private medical evidence 
from all three hospitals where the veteran was treated prior 
to his death.  

She was informed that VA would attempt to obtain the private 
medical evidence, in addition to evidence from any federal 
agency, including VA hospitals or the Social Security 
Administration.  It was also requested that she provide 
evidence in her possession that pertained to the claim.  The 
Board finds that the content of the notice provided to the 
appellant complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  

Although she was not provided with VCAA notice prior to the 
initial adjudication of the claim, Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the timing defect was not prejudicial 
to the appellant as she was subsequently provided with a 
fully compliant VCAA notice in April 2005, which had the 
effect of giving her actual knowledge of what was needed to 
support her claim.  In addition, the claim was readjudicated 
in a July 2004 statement of the case and in an April 2007 
supplemental statement of the case, and she was given an 
additional 60 days to respond or to provide evidence.

VA is to provide affirmative notification to the claimant 
prior to the initial adjudication of the claim.  See Mayfield 
v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. (2006) (Mayfield 
II).  However, VA may cure timing defects by issuing a fully 
compliant VCAA notice and then readjudicating the claim.  Id. 
at 1333-34.  This can include compliant notice followed by 
readjudication of the claim in the form of a statement of the 
case (SOC) (Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006)) or a supplemental statement of the case (SSOC) 
(Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield 
III)), or if the claimant indicates that he or she has no 
further evidence to submit (Medrano v. Nicholson, No. 04-1009 
(CAVC April 23, 2007)).

Thus, while the timing of the VCAA notice is presumed to be 
prejudicial, VA has overcome the burden of prejudicial error 
by giving the appellant actual notice of what was needed to 
support her claim.  The purpose behind the notice requirement 
has been satisfied and the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of her claim.

With respect to the Dingess requirements, in July 2006 and 
April 2007 letters, the RO provided the appellant with notice 
of what type of information and evidence was needed to 
establish a disability rating and notice of the type of 
evidence necessary to establish an effective date.  Although 
for death benefits, the appellant would not be assigned a 
disability rating, an effective date would be assigned; 
however, since the claim is being denied, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.  Therefore, with that letter, the 
RO effectively satisfied the remaining notice requirements 
with respect to the issue on appeal.  

Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of the case to the 
Board and complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA's duty to assist includes (1) 
obtaining records not in the custody of a federal department 
or agency; (2) obtaining records in the custody of a federal 
department or agency; (3) obtaining service medical records 
or other records relevant to active duty and VA or VA-
authorized medical records; and, (4) providing medical 
examinations or obtaining medical opinions if necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c).  

VA has a duty to obtain a medical examination if the evidence 
establishes (1) a current disability or persistent or 
recurrent symptoms of a disability, (2) an in-service event, 
injury, or disease, (3) current disability may be associated 
with the in-service event, and (4) there is insufficient 
evidence to make a decision on the claim.  See McClendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, the veteran's service medical records and all 
identified and authorized post-service medical records 
relevant to the issue on appeal have been requested or 
obtained, including terminal hospital records.  Further, the 
appellant requested and was provided with a hearing before 
the Board in January 2005.  Next, a specific VA medical 
opinion pertinent to the issue on appeal was obtained in 
October 2006.  Therefore, the available records and medical 
evidence have been obtained in order to made an adequate 
determination as to this claim.  

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.


ORDER

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1151 
as a result of VA medical care is denied.



____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


